DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 4/16/2021has been considered as to the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (US 2017/0027329).  Su discloses a locking device for an armrest pole comprising: a housing element (1) configured for slidably accommodating the armrest pole (2), a locking handle (3) comprising an abutment end, carrying fixing bar (311), the locking handle is rotatably connected to the housing element via clamp element (32) and configured for rotation from a locked position (see Figure 6) where the armrest pole is fixed in the locking device and an unlocked position (see Figure 7) where the armrest pole is slideable in the locking device; and characterized by a wedge element (14) comprising a wedge positioned down within slot (213) of armrest pole and an abutment portion, carrying a threaded member there through as shown in Figure 6, the abutment portion configured to being indirectly biased by the abutment end, the wedge configured and arranged for at least partly insertion between a portion of the armrest pole and a portion of the housing element in the locked position (see Figure 6).  With respect to claim 2, further comprises a spring element (32) positioned between the locking handle (3) and the armrest pole (2).  With respect to claim 3, the wedge element further comprises a flexible portion (see the portion bending .

Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US 2011/0140498)). Tsai discloses a locking device for an armrest pole comprising: a housing element (5) configured for slidably accommodating the armrest pole (4), a locking handle (9) comprising an abutment end (92) the locking handle is rotatably connected to the housing element and configured for rotation from a locked position where the armrest pole is fixed in the locking device and an unlocked position (see where the armrest pole is slideable in the locking device; and characterized by a wedge element (8) comprising a wedge positioned up within slot (411) of armrest pole and an abutment portion, carrying a threaded member there through as shown in Figure 3, the abutment portion configured to being directly biased by the abutment end, the wedge configured and arranged for at least partly insertion between a portion of the armrest pole and a portion of the housing element (5) in the locked position.  With respect to claim 6, the locking device further comprising a busing (6) arranged between the housing element (5) and the armrest pole (4).  With respect to claim 7, the bushing (6) comprises a tongue formed at hole (63) positioned between the wedge element (8) and the armrest pole (4).  With respect to claim 8, the wedge element comprises a guiding element (81) for movement in between the armrest pole (41) and the housing element (5).  With respect to claim 9, the locking device further comprises a bushing (6) arranged between the housing element (5) and the armrest pole (4) and where the guiding element (81) is configured for interaction with a protrusion formed at (63) on the bushing (6).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Susie (10,772,434) (note wedge and sleeve style bushing element); Chen (9795220) (note sliding motion of armrest and handle); and Fismen (DE 102009019232) (note wedge shaped element).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636